By the Court,

Cowen, J.
The only objection to the proceedings insisted on was, that this being a debt against John Galloway the younger in his representative character, he could not be proceeded against as an absent debtor.
The ground taken for the debtor is in general true, and indeed always so where the debt is due by the administrator or executor, solely in his representative character. Matter of Hurd & Selden, 9 Wendell, 465. But it is also perfectly well settled' that where rent or money for breach of covenant falls due after the death of the testator or intestate, and the executor or administrator enters, or which is the same thing, as here charged, receives the rents and profits, he is chargeable in the debet and detinet, or directly on the covenant as an assignee, and need not be named as executor or administrator. In certain special cases he may, it is true, defend in part, as where he has no assets and the land is in truth worth less than the sum due. But this is strictly matter of defence. Prima facie the land is worth more. The authorities to these points are numerous, and are all one way; ancl most of them may be seen collected in 2 Williams’ Ex. 1076-7, Phila. ed. of 1832, where the doctrine is fully stated.
The result is that John Galloway the younger may be pursued in the case presented here as an absent debtor, within the statute. The proceedings are affirmed, and must be remitted,to the first judge of the county of Kings, to be followed up in due form of law..